Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 12/01/2022. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 17/114,591, is filed on 10/20/2020.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objections to the specification, the argument is understandable due to amounts of amendment needed to correct for minor informality and the previous objections are withdrawn considering the argument is persuasive.
Regarding remarks to the objections to the claims, the argument is not persuasive because claim language sets the meats and bounds of the invention so it is suggested to make them clear by distinguishing between the action of performing measurement and processing measurement data for clarity. Therefore, the objections are maintained.
Regarding arguments to the rejections under 35 USC 101, argument is persuasive because the limitations/steps “conveying an electromagnetic pipe inspection tool inside an innermost tubular of multiple nested tubulars, wherein the electromagnetic pipe inspection tool has one or more transmitters and one or more receivers; taking measurements of the multiple nested tubulars with the electromagnetic pipe inspection tool” is treated as a data collection step using a particular machine, i.e. an electromagnetic pipe inspection toll equipped with multiple transmitters and receivers, which represents integrating a judicial exception into practical application in the art at step 2A prong-2. Therefore, the rejections are withdrawn.
Regarding arguments to the rejections under 35 USC 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 1-20 are objected to because of the following informalities:  As per claims 1, 17 and 20, the limitation “arranging the measurements into a response image representative of a tool response” should be replaces with “arranging the measurement data (or signal) into a response image representative of a tool response” or with an appropriate phrase for clarity because the word “measurement” represents an action of performing a measurement.
	The phrase “a representation of the tubular integrity property of each individual tubular of the multiple nested tubulars” should be replaced with “a representation of the tubular integrity properties of the multiple nested tubulars” or with an appropriate phrase for consistency and clarity by avoid a lack of antecedent basis in consideration of Fig. 7.
As per claim 2-16 and 18-19, claims are also objected because the base claims 1 and 17 are objected.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 7, 12-13, 15, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fanini (US 20190129057 A1), hereinafter ‘Fanini’ in view of Ouellette (R. Ouellette and et al, “Genetic Algorithm Optimization of a Convolutional1 Neural Network for Autonomous Crack Detection”, Proceedings of the congress on evolutionary computation, Portland, OR, 19–23 June 2004, pp. 516–521, 2004 IEEE), hereinafter ‘Ouellette’.
As per claim 1, Fanini discloses
	A method for inspecting tubular integrity (methods, taking … measurements … a plurality of nested tubulars [abs], inspection of … tubulars [0032]) comprising:
	conveying an electromagnetic pipe inspection tool inside an innermost tubular of multiple nested tubulars, wherein the electromagnetic pipe inspection tool has one or more transmitters and one or more receivers; (convey the downhole tool 10 in the wellbore 50 [0046, Fig. 1], a configuration of transmitter and receiver coils in multicomponent induction logging instruments [0020, Fig. 2A], multicomponent induction logging instruments [0054, Fig. 2B],  EM corrosion - monitoring tools, electromagnetic [0033], convey tool [Fig. 7])
taking measurements of the multiple nested tubulars with the electromagnetic pipe inspection tool; (tool 203 [0056, 0058], multiple casing survey measurements [0058, Fig. 2C], taking multi – component induction tool measurements of a three - dimensional space from an interior of a plurality of nested tubulars [0097, Fig. 7 step 720])
	arranging the measurements into a response image representative of a tool response to tubular integrity properties of the multiple nested tubulars; (casing integrity inspection, from an interior of a plurality of nested tubulars, tool measurements are responsive to a property corresponding to at least two tubulars of the plurality of nested conductive tubulars , and estimating the property for each of the at least two tubulars using the multi-component induction tool measurements [0034], electronics may be configured to take measurements three dimensionally, resulting information has sufficient scope and resolution to provide an image of tubular properties, e.g. electrical properties [0050], implying tool’s response image in the input side, measurements of two or more components of magnetic flux, it is possible to compensate for permeability changes and estimate the casing thickness, characterizing magnetic flux leakage images [0180])

Although Fanini discloses a processed image comprises a representation of the tubular integrity property of each individual tubular of the multiple nested tubulars using neural net (casing integrity inspection, from an interior of a plurality of nested tubulars [0034], resulting information has sufficient scope and resolution to provide an image of tubular properties, e.g. electrical properties [0050], using a neural net [0111]), Fanini is silent regarding feeding the response image to a pre-trained deep neural network (DNN) to produce a processed image, wherein the DNN comprises at least one convolutional layer.

Ouellette discloses taking an input image to a trained convolutional neural network and produce a processed image in order to detect cracks in pipes (applied convolutional neural networks ‘CNNs’ to online crack detection, CNNs represent an interesting method for adaptive image processing, 92.3+/- 1.4% success rate using 25 … trained CNNs presented with 100 crack … images [abs], crack detection … fault detection in … pipes, classify other pipe faults, abnormal pipe bending, detection of foreign objects, misaligned pipe joints, [pg. 516 left col ‘I. Introduction],  CNN, produces a output image [pg. 518 left col bottom section], input image … coded with binary ‘crack’ and ‘ no crack’ data [pg. 519 left col middle section], sets of four images, input test image, output target image, image for … best-training fit, corresponding output image from the … CNN [pg. 519 left col bottom section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Fanini in view of Ouellette to feed the response image to a pre-trained deep neural network (DCNN) having convolution layer to produce a processed image for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms (precise detection of non-symmetric installation and associated features [0037], convolution algorithms [0069], model, algorithm [0112]).

Fanini further discloses determining, from a processed image, the presence of metal loss or corrosion in one or more locations within the multiple nested tubulars (estimating the property … to resolve a structural feature relating to … the plurality of nested conductive tubulars [0008], deformation, corrosion of the … tubular, perforation of the … tubular [0009], an image of tubular properties [0050], The DMAG, i.e. electromagnetic tool, may be utilized for casing inspection services to detect wall thickness and wall thickness changes in single or multiple casing strings , or to locate casing anomalies “e.g. holes , defects, and variations in surface features of casing's inner or outer surfaces”.[0057, Fig. 3B], measurements, magnetic, magnetic flux leakage images [0108]).

As per claim 17, Fanini discloses
	One or more non-transitory computer-readable media comprising program code for inspecting tubular integrity, the program code to: (non-transitory computer-readable medium, program [0048],  taking … measurements … a plurality of nested tubulars [abs], inspection of … tubulars [0032])

Fanini in view Ouellette discloses the rest of the limitations in the claim as shown in claim 1 above.

As per claim 20, Fanini discloses
	A system comprising: (systems [abs])
	an electromagnetic pipe inspection tool disposed inside an innermost tubular of multiple nested tubulars; (multi-component induction tool measurements of a three - dimensional space from an interior of a plurality of nested tubulars in a borehole [abs], multi - component induction tool, electromagnetic field, ‘EM measurements [0006])
	a processor; (processor [0048])
	and a computer-readable medium having program code executable by the processor to: (non-transitory computer-readable medium, program, processor [0048])

Ouellette discloses a pre-trained DNN comprising at least one convolutional layer; (GA-trained CNN, backpropagation-trained CNN [pg. 520 right col top section prior to VI conclusion]).

Fanini in view of Ouellette disclose the rest of the limitations in the claim as shown in claim 1 above.
	
As per claim 2, Fanini and Ouellette discloses the claim 1 set forth above.
Fanini further discloses transmitting electromagnetic fields at one or more frequencies with the one or more transmitters; (EM field, EM transmitter, multi-frequency measurement [0015], Electromagnetic induction signals induced by induction transmitters [0043], multiple frequency, transmitter array [0055],)
	and measuring at least one of a real-part, an imaginary-part, an absolute, an amplitude, and a phase of a received signal at the one or more frequencies with the one or more receivers. (tool array [0072], 3D transient EM measurement [0098, Fig. 7], measurements, amplitude [0111], a multi - frequency or transient 3D electromagnetic sensor array [0113])

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini and Ouellette in view of Amineh (US 20170191361 A1), hereinafter ‘Amineh’.
As per claim 3, David discloses the claim 2 set forth above.
Fanini further discloses wherein the one or more receivers comprise multiple receivers, (receiver arrays [0054])
	wherein the one or more frequencies comprise multiple frequencies, (multiple frequency [0055], multi-frequency measurements [0057])
	wherein the response image comprises a two-dimensional (2D) representation of the tool response, (interpret data from … measurements, two dimensional ‘2D’ … imaging processing [0065])
	wherein the measurements for each receiver of the multiple receivers and each frequency of the multiple frequencies form a log, (receiver arrays [0054], multi-frequency measurements [0057], 2D, logging [0065], frequency - domain and time – domain transient responses [0067])
However, Fanini is silent regarding wherein logs from the multiple receivers and the multiple frequencies are juxtaposed to form a 2D response image.

Amineh discloses 2D image as the measured response at every frequency (a map of the pipe based on the measured responses, 2D image [abs, 0016, Fig. 2 and 3], receivers [0022], at a proper frequency [0031], at various frequency [0048], frequency-domain [0003, 0019, 0031, 0048, 0052], visualization techniques [0052], one or more sensors , 2D or 3D images [0058-0064]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Amineh to juxtapose logs from the multiple receivers and the multiple frequencies to form a 2D response image for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to juxtapose logs from the multiple receivers and the multiple frequencies to form a 2D response image by arranging them side by side, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Fouda (US 20190218904 A1).
As per claim 4, Fanini, Ouellette disclose the claim 3 set forth above.
Fanini discloses exciting the multiple nested tubulars with pulsed electromagnetic fields with the one or more transmitters; (excite and measure EM signals [0090], pulse telemetry [0087], transmitters [0053-0054, 0072, 0096, Fig. 2A],  a plurality of nested tubulars [0097])
	and  measuring a transient response of the pulsed electromagnetic fields in the time domain with the one or more receivers. (associated receivers [0053-0054, 0072, 0096 Fig. 2A], Time domain waveforms and data may be spatially selectively focused on concentric cylindrical structures [0069], time domain transient measurements [0072]).

However, Fanini is not explicit on a decay response.

Fouda discloses measuring a decay response in time domain (making a set of log measurements using an electromagnetic pulsed tool disposed in multiple nested conductive pipes, time-domain associated with time decay response [0060, Figs 7-9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fouda to measure a decay response of the pulsed electromagnetic fields in the time domain with the one or more receivers for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette, Fouda in view of Kitazawa (US 20170285579 A1).
As per claim 5, Fanini, Ouellette and Fouda disclose claim 4 set forth above.
Fouda further discloses wherein the one or more receivers comprise multiple receivers, (multiple receivers spaced from the transmitter [0003, Fig. 1A])
	wherein the decay response measured by the multiple receivers comprises multiple time samples, (measured signals … at different times in a decay response [0008, Fig 5A-5F], decay response is sampled at different time instants [0030])

Fouda is not explicit on decay response being based on different time delays.

Kitazawa discloses measure response signals with different delay times.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kitazawa to measure a decay response of the pulsed electromagnetic fields with multiple time samples with different time delays for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms

Fanini further discloses wherein the response image comprises a 2D representation of the tool response, (interpret data from … measurements, two dimensional ‘2D’ … imaging processing [0065])
	wherein the measurements for each receiver of the multiple receivers and each time sample of the multiple time samples form a log, (receiver arrays [0054], multi-frequency measurements [0057], 2D, logging [0065], frequency - domain and time – domain transient responses [0067])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to juxtapose logs from the multiple receivers and the multiple frequencies to form a 2D response image by arranging them side by side, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claims 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Iyer (S. Iyer and S. K. Sinha, “Segmentation of Pipe Images for Crack Detection in Buried Sewers”, Computer-Aided Civil and Infrastructure Engineering 21 (2006) 395–410).
As per claim 6, Fanini, Ouellette disclose the claim 1 set forth above.
Fanini discloses mapping each measurement at each depth to a log data point on a log (signal differentiation produces depth location information, receiver  [0055], geometrical structural description, depth location [0065]) with use of receivers (receivers [0053-0054, 0096]), but is silent regarding assigning a value to each pixel in the response image, wherein the value assigned is proportional to a percentage change of each log data point from a nominal value of that log data point.

Iyer discloses assigning gray scale value to a pixel of pipe image showing variations based on a location or condition of pipe, i.e.  response data (gray scale value, pixel [pg. 402 left col lower section], color variations based upon the geographical location and condition of the pipe [pg. 404 left col line 3-1 from the bottom], gray scale image, intensity range, morphological operators [pg. 398 right col section 4.2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Iyer to assigning a value to each pixel in the response image, wherein the value assigned is proportional to a percentage change of each log data point from a nominal value of that log data point for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

As per claims 7 and 18, Fanini, Ouellette disclose the claims 1 and 17 set forth above.
Fanini further discloses the tubular integrity property comprises a cross-sectional thickness, a magnetic permeability, an electrical conductivity (thickness [0006, 0036], permeability [0107-0109], conductivity [0045, 0096]).

As per claims 8 and 19, Fanini, Ouellette disclose the claims 1 and 17 set forth above.
The set forth combined prior art discloses the processed image indicating the tubular integrity property of each of the individual tubulars of the multiple nested tubulars, but is silent regarding a value assigned to each pixel in the processed image is proportional to a percentage change of the tubular integrity property.

Iyer discloses assigning gray scale value to a pixel of pipe image showing variations based on a location or condition of pipe, i.e.  response data (gray scale value, pixel [pg. 402 left col lower section], color variations based upon the geographical location and condition of the pipe [pg. 404 left col line 3-1 from the bottom], gray scale image, intensity range, morphological operators [pg. 398 right col section 4.2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Iyer to assigning a value to each pixel in the response image proportional to a percentage change of the tubular integrity property of each of the individual tubulars of the multiple nested tubulars from a nominal tubular integrity property of each of the individual tubulars of the multiple nested tubulars for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Xiran (GB 2599911 A).
As per claim 9, Fanini, Ouellette disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding feeding the response image to the pre-trained DNN comprises splitting the response image into sections based on depth.

Xiran discloses DNN accepting inputs as split tiles based on depth (DNN [0072, Fig. 11A], splitting input data into tiles and processing the tiles depth-first [0074, Fig. 12-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Xiran to feed the response image to the pre-trained DNN by splitting the response image into sections based on depth  for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Yu (US 20190147125 A1).
As per claim 10, Fanini, Ouellette disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding the pre-trained DNN further comprises at least one of a concatenation layer, a summation layer, a max pooling layer, an up-sampling layer, and a dense layer.

Yu discloses use of max-pooling layers in DNN ((DNN, three max-pooling layers [0146]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Yu to use a pre-trained DNN comprising at least one of a concatenation layer, a summation layer, a max pooling layer, an up-sampling layer, and a dense layer for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Xie (CN 105787508 B).
As per claim 11, Fanini, Ouellette disclose the claim 1 set forth above.
Ouellette discloses training the DNN to provide the pre-trained DNN, (trained … CNN, training the CNN, extra layers, implying deep CNN [pg. 520 section VI])
	wherein training the DNN comprises simulation, (to speed up the learning rate of the CNN, we presented it with … unique sets of images, from the pool of still images [pg.519 section IV], evaluation … done by simulation [pg. 519 left col top section])

However, the combined prior art is silent regarding  building a database by using at least one of measurements of known cases, the database includes a plurality of samples, samples comprises a true image of the tubular integrity property and a corresponding response image.


Xie discloses use of sample database including true image sample and measured image sample (sample database, sample true color image, measured sample image [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Xie to training the DNN comprises building a database by using at least one of measurements of known cases and simulation, wherein the database includes a plurality of samples, and wherein each sample of the plurality of samples comprises a true image of the tubular integrity property of each of the individual tubulars of the multiple nested tubulars and a corresponding response image for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

As per claim 12, Fanini, Ouellette, Xie disclose the claim 11 set forth above.
Ouellette discloses training the CNN by finding optimum network parameters to minimize a misfit between output images produced by the DNN and corresponding true images according to an error metric. (train the weights of a … CNN … to pass … local minima [abs], implying searching for a global minimum, evaluating fitness of each member [pg. 518 left col section III], fitness evaluation, highest possible fit [pg. 518 right col section B and C], best training fit [pg. 519 left col section V], CNN using weights trained [pg. 520 right col section VI]).

As per claim 13, Fanini, Ouellette disclose the claim 1 set forth above.
Fanini discloses taking measurements of the multiple nested tubulars with the electromagnetic pipe inspection tool comprises taking azimuthal measurements of the multiple nested tubulars using the electromagnetic pipe inspection tool. Fanini (Instruments, MWD sensor unit, azimuth [0092-0093])

As per claim 14, Fanini, Ouellette disclose the claim 13 set forth above.
Fanini discloses 3D image of tubular properties based on depth and azimuth using receivers and various frequencies (depth and azimuth, image of tubular properties [0050], receivers [0053], multiple frequencies [0055], 3D images [0094], tool, azimuth [0093]).

However, Fanini is silent regarding time samples.

Fouda discloses use of time sampling (decay response is sampled at different time instants [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fouda to disclose the response image comprising a three-dimensional (3D) representation of the tool response, wherein a first dimension is depth, a second dimension is azimuth, and a third dimension is a juxtaposition of measurements from multiple receivers and one of multiple frequencies and multiple time samples of the decay response at a given depth point and angular direction for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms and it would have been also obvious to one having ordinary skill in the art at the time the invention was made to disclose the limitations recited, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 15, Fanini, Ouellette disclose the claim 13 set forth above.
Fanini discloses wherein the processed image comprises a 3D representation of the tubular integrity property of each the individual tubulars of the multiple nested tubulars. (casing structure, 3D imaging processing [0065], nested tubular array, multi - frequency EM 3D tool array [0070], 3D … receiver array, 3D tri-axial MEMS [0072], tool measurements … responsive to a property … tubulars of the plurality of nested tubulars [0097, Fig. 7]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fanini, Ouellette in view of Choi (KR 20210010194 A).
As per claim 16, Fanini, Ouellette disclose the claim 13 set forth above.
Ouellette discloses CNN filter implemented as 2D filter (filter CNN, [abs], 2-D filter [pg. 571 left col Fig. 1]), but is silent regarding convolution filter id 3D filter.

Choi discloses convolution filter is a 3D filter (filter for the convolutional operation … is a 3D filter [claim 2]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Choi to use 3D convolutional filter in the CNN convolution layer for a precise detection on an integrity of nested tubular by using machine learning modeling techniques and algorithms.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hill (US 20220065094 A1) also discloses determining, from a processed image, the presence of metal loss or corrosion in one or more locations within the multiple nested tubulars (determine metal loss, detect defects in multiple concentric pipes, EM logging [0025], EM log, a high-resolution image or information [0064]).
	Martin (San Martin, et al., "New High-Definition Frequency Tool for Tubing and Multiple Casing Corrosion Detection", Society of Petroleum Engineers, 2017, 14 pages) and Brill (Brill, "Electromagnetic Casing Inspection Tool for Corrosion Evaluation", International Petroleum Technology conference, 2011, 14 pages) also disclose determining, from a processed image, the presence of metal loss or corrosion in one or more locations within the multiple nested tubulars.
	Szegedy (US 20160063359 A1) discloses image processing using DNN (image processing using deep neural networks, characterizing input image [abs], characterizing the input image, processes the received data using a deep neural network 150 and an output layer 152 to generate an output for the input image [0012], classification output … can identify a location, a size, or both, of an object of interest [0013],  convolutional layers [0015]).
	Lin (US 20160035078 A1) discloses Deep convolutional neural networks receive local and global representations of images as inputs and learn the best representation for a particular feature through multiple convolutional and fully connected layers ([abs]).
	Bastian (B. T. Bastian and et al, “Visual inspection and characterization of external corrosion in pipelines using deep neural network”, NDT & E International, Volume 107, October 2019, 102134, Elsevier) discloses convolution layer output characteristics (output of each convolutional layer, A number of channels in each layer precisely distinguish between the corroded area and the background. [pg. 8 right col bottom section, Fig. 10]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857